IN THE DISTRICT COURT OF APPEAL
PAMELA DAVIS, KEVIN                  FIRST DISTRICT, STATE OF FLORIDA
DAVIS AND CORNERSTONE
KIDS DAY SCHOOL AND                  NOT FINAL UNTIL TIME EXPIRES TO
CHILDREN MINISTRIES, INC.            FILE MOTION FOR REHEARING AND
D/B/A CORNERSTONE KIDS               DISPOSITION THEREOF IF FILED
DAY SCHOOL AND
CHILDREN MINISTRIES,

      Appellants,

v.                                   CASE NO. 1D14-1727

FLORIDA DEPARTMENT OF
HEALTH, BUREAU OF CHILD
CARE FOOD PROGRAMS,

      Appellee.


_____________________________/

Opinion filed February 11, 2015.

An appeal from an order from the Department of Health.
Kathy Gatzlaff, Administrative Review Official.

Neil L. Henrichsen of Henrichsen Siegel, PLLC, Jacksonville, for Appellants.

Laura L. Glenn, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.